IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ZELDA GUNTER AND                             )
LONNIE GUNTER,                               )
                                             )
                Plaintiff,                   )
                                             )     C.A. No.: N20C-11-032 PEL
       v.                                    )
                                             )
BOSTON SCIENTIFIC                            )
CORPORATION,                                 )
                                             )
                Defendants.                  )


                              Submitted: January 22, 2021
                                Decided: May 12, 2021


                 ON DEFENDANT’S MOTION TO DISMISS
                    DENIED in part / GRANTED in part

                              OPINION AND ORDER




Robert J. Leoni, Esquire, Shelby & Leoni, 221 Main Street Wilmington, DE 19804,
Attorneys for Plaintiff.

Colleen Shields, Esquire and Alexandra D. Rogin, Esquire Eckert, Seamans, Cherin
& Mellott LLC, 221 Main Street, Stanton, DE 19804, Attorneys for Defendant




Jones, J.
       Plaintiff Zelda Gunter has brought suit against the Defendant, Boston

Scientific Corporation (“Boston Scientific”), alleging numerous claims sounding in

strict liability, negligence, and breach of various warranties arising out of personal

injuries she claims to have suffered from a mesh device that was surgically implanted

within her. Zelda alleges that Boston Scientific defectively designed and

manufactured the mesh device in question, which is called the “Advantage Fit.”

Lonnie Gunter has brought a derivative loss of consortium claim based on Zelda’s

injuries.

       The Defendant has moved to dismiss the complaint on the following grounds:

(1) Plaintiffs failure to warn claims are barred by the learned intermediary doctrine

and fail to adequately allege how the Advantage Fit proximately caused the alleged

injuries; (2) Plaintiffs’ negligence claims based on negligent manufacturing and/or

design are barred by Comment k of Section 402A of the Restatement (Second) of

Torts, and lack sufficient allegations of proximate cause; (3) Plaintiffs’ breach of

warranty claims do not identify any affirmation or promise from Boston Scientific

that Ms. Gunter received and reasonably relied upon; and (4) Plaintiff’s request for

punitive damages should be stricken because they have not alleged sufficient facts

to support damages under Alabama law.

       For the reasons set forth below Boston Scientific’s Motion to Dismiss is

granted in part and denied in part.



                                             2
                                  BACKGROUND

      The background of this case is taken from the factual allegations set forth in

Plaintiffs’ complaint, which this Court must accept as true in deciding the motion to

dismiss.

      Zelda Gunter is a 58-year old woman who resides in Anniston, Alabama and

is married to Lonnie Gunter. On February 2, 2018, Mrs. Gunter underwent surgical

implantation of Defendant’s Advantage Fit pelvic mesh device at Northeastern

Alabama Regional Medical Center in Anniston, Alabama. On November 5, 2018,

Mrs. Gunter underwent revision surgery to remove mesh from the Advantage Fit

device that had inhibited her ability to urinate. As a result of the implantation of the

Advantage Fit, Plaintiff has suffered pain, erosion, urinary problems, dyspareunia,

organ perforation, and vaginal scarring related to complications from Defendant’s

mesh product. Plaintiffs filed suit on November 4, 2020.

                            STANDARD OF REVIEW

      Under Superior Court Rule 12(b)(6), the Court may dismiss a claim for failure

to state a claim upon which relief can be granted only where the plaintiff cannot

recover under any reasonable conceivable set of circumstances or facts susceptible

of proof that may be inferred from the allegations. The Court accepts the well-pled

allegations of the complaint as true and draws all reasonable inferences that logically




                                               3
flow from those allegations in favor of the non-moving party.1 Under Delaware law,

in order to survive a motion to dismiss for failure to state a claim, a complaint need

only give general notice of the claim asserted, and a claim will not be dismissed

unless it is clearly without merit, either as a matter of law or fact.2 A Court can

dismiss for failure to state a claim on which relief can be granted only if it appears

with reasonable certainty that the plaintiff could not prove any set of facts that would

entitle her to relief.3

         Under Del. Super. Ct. Civ. Rule 9(b) a plaintiff must plead negligence with

particularity. The purpose of Rule 9(b) is to apprise the adversary of the acts or

omissions by which it is alleged that a duty has been violated so that an opponent

is able to prepare a defense to them.4 Under Rule 9(b) it is usually necessary to

allege only sufficient facts out of which a duty is implied and a general averment

of failure to discharge that duty.5

                                   FAILURE TO WARN CLAIMS

         Defendant first alleges that plaintiffs’ claims premised on an alleged failure

to warn should be dismissed under the learned intermediary doctrine.




1
  Tanesha Maretta Williams v. Newark Country Club, 2016 WL 6781221 at *1 (Del.Super., November 2, 2016);
William L. Spence Jr., v. Allison J. Funk, et al., 396 A.2d 967, 968 (Del. 1978); Richard Clinton, et al. v. Enterprise
Rent-a-Car Co., et al., 977 A.2d 892, 895 (Del. 2009).
2
  Wilen v. Pollution Control Industries, Inc., Del. Ch. C.A. No 7254-NC (Consolidate). Harnett, V.C. (Oct 15,
2984).
3
  Rammuno v. Cawley, 705 A 2d 1029, 1034 (Del 1998).
4
  Chesapeake & Potomac Tel. Co. of Maryland v. Chesapeake Utilities Corp., 436 A.2d 314, 338 (Del 1981).
5
  State Farm Fire & Cas., Co v. Gen. Elec. Co., 2009 WL 5177156 (Del. Super., 2009).
                                                               4
           Alabama has adopted the learned intermediary doctrine, under which a

medical device manufacturer owes a duty to warn only a prescribing physician, not

the patient.6 The doctrine has been described as follows:

                   “[I]n Alabama, the manufacturer’s duty to warn is limited to an
                   obligation to advise the prescribing physician of any potential dangers
                   that may result from the use of its product. The adequacy of the
                   manufacturer’s warning is measured by its effect on the physician, [ ]
                   to whom it owed a duty to warn, and not by its effect on the consumer.
                   . . .In such a situation [where the patient alleges inadequate warnings]
                   the patient must show that: [T]he manufacturer failed to warn the
                   physician of a risk not otherwise known to the physician and that the
                   failure to warn was the actual and proximate cause of the patient’s
                   injury. In short, the patient must show that, but for the false
                   representation made in the warning, the prescribing physician would
                   not have prescribed the medication to his patient.” Tutwiler v. Sandoz,
                   Inc., 726 Fed. Appx. 724 (11th Cir. 2018)(citations and quotations
                   omitted.)

           In response to Defendant’s argument, Plaintiffs point to the following

paragraphs of the Complaint:

               • The Defendant has consistently underreported and withheld
                 information about propensity of Defendant’s Pelvic mesh
                 Products to fail and cause injury and complications, and
                 have misrepresented the efficacy and safety of the Product,
                 through various means and media, actively and
                 intentionally misleading the FDA, the medical community,
                 patients, and the public at large. (¶9)

               • Defendant has known and continue to know that some of
                 the predicate products for the Pelvic Mesh Products had
                 high failure and complication rates, resulting in the recall of
                 some of these predicate Device; that there were and are
                 differences between the Defendant’s Pelvic Mesh Products
                 and some or all of the predicate products, rendering them
                 unsuitable for designation as predicate products; that
6
    Morguson v. 3M Co., 857 s.2d 796, (Ala. 2003).
                                                     5
           significant differences exist and exited between the Pelvic
           Mesh Products and their predecessors and predicate
           products, such that the disclosures to the FDA were and are
           incomplete and misleading; and that the Pelvic Mesh
           Products were and are causing numerous patients severe
           injuries and complications. The Defendants suppressed
           information and failed to accurately and completely
           disseminate or share this and or critical information with the
           FDA, health care providers, or the patients. As a result, the
           Defendants actively and intentionally misled and continue
           to mislead the public, including the medical community,
           health care providers and patients, into believing that the
           Pelvic Mesh products and the procedure for implantation
           was and are safe and effective, leading to the prescription
           for and implantation of the Pelvic Mesh products into the
           Plaintiff. (¶12)
         • Causation: After, and as a result of the implantation of the
           Medical Devises, Plaintiff Izabella Shealy suffered serious
           bodily injuries, including, but not limited to erosion and
           other injuries similar to the ones described in the FDA’s
           Public Health Advisory of October 20, 2008. (¶48)
         • Causation: These injuries would not have occurred but for
           the defective nature of the products implanted and/or
           Defendant’s wrongful conduct. (¶49)
         • As a result of having the Medical Devise implanted into her,
           Izabella Shealy has experienced significant mental and
           physical pain and suffering, and she has sustained
           permanent injury. (¶50)

      At this stage of the proceedings, the above allegations lead this Court to

conclude that the Plaintiff has sufficiently pled a failure to warn claim. The claim

clearly indicates that the Defendant mislead the medical community and the injuries

described in the complaint would not have occurred but for the Defendant’s

wrongful conduct.     While the Complaint could have been better drafted by

containing a specific allegation that the implanting doctor would not have implanted

                                            6
the device at issue had a proper warning been given, paragraphs 9 and 49 are

sufficient (although barely), at this stage of the proceedings to withstand a motion to

dismiss on the learned intermediary doctrine and the proximate cause requirements

that follow from that doctrine. At the motion to dismiss stage, the complaint has

articulated a reasonable set of facts (and the inferences flowing from those facts)

which could make the Defendant liable for failure to warn.

                                COMMENT K of SECTION 402A

          Boston Scientific argues that Plaintiffs manufacturing and design defect

claims fail because Alabama has adopted Comment k of Section 402 of the

Restatement (Second) of Torts. Under this Section, traditional manufacturing or

design defect claims in cases involving “unavoidably unsafe” medical products are

precluded. Comment k of Section 402 precludes manufacturing or design defect

claims based on either a strict liability or negligence theory. 7 One Court has

described this legal principle as follows:

                   Alabama’s adoption of comment k of the Restatement (Second)
                   of Torts limits design defect claims involving “unavoidably
                   unsafe product such as prescription drugs. See Stone, 447 So. 2d
                   at 1303 n.1; see also Restatement (Second) of Torts § 402A cmt.
                   k (1965). Alabama recognizes that some products, despite their
                   utility, are quite incapable of being made safe for their intended
                   and ordinary use. Stone, 447 So. 2d at 1303 n.1. In Stone, the
                   Court held that prescription drugs reside in this category of
                   products. Id. at 1303-4. Indeed, in the case of ‘unavoidably
                   unsafe’ yet properly prepared prescription drug, the adequacy of
                   the accompanying warning determines whether the drug, as
                   marketed, is defective, or unreasonably dangerous. Id. at 1304.
7
    McDaniel v. Mylan, Inc. 2019 WL 11638407 (U.S.D.C. N.D.Ala. 2019).
                                                           7
            Thus, ‘no AEMLD design defect claim for prescription drugs
            exists apart from a challenge to the adequacy of the warning.”
            Barcal v. EMD Serono, Inc., No. 5:14-cv-01709-MHH, 2016 WL
            1086028 at *3 (N.D. Ala. Mar. 21 2016); see also Stone, 447 So.
            2d at 1304 (“[T]he issue of adequate warning pertains to the
            initial establishment of liability rather than constituting some
            type of affirmative defense.”)…

            Comment k also applies to Plaintiff’s negligence claim.
            Although AEMLD claims and common law negligence claims
            ‘have different elements that must be proven… there is
            nevertheless a measure of commonality between those claims.”
            McMahon, 95 So. 3d at 772. Indeed, under both theories,
            Plaintiff must show that “the product at issue is defective.” See
            Restatement (Second) of Torts § 402A cmt. k (1965) (stating that
            an unavoidably unsafe product ‘accompanied by proper
            directions and warnings is not defective” (emphasis added)).
            Therefore, Alabama’s adoption of comment k’s must apply
            equally to both negligence and AEMLD claims. See Barcal, 2016
            WL 1086028, at *3 (dismissing a negligence claim based on a
            drug’s defective design because comment k’s rationale is
            “equally applicable” to negligence claims”.)

      Plaintiffs take issue with Boston Scientific’s position arguing that Comment

k has not been adopted by any state court in Alabama and is therefore not the law in

Alabama. Plaintiffs are incorrect. Purvis v. PPG Industries, Inc. 502 So.2d 714

(1987) involved a dry cleaning product called perchloroethylene. The Alabama

Supreme Court in Purvis specifically held that Comment k applied to the dry

cleaning product. The Court wrote:

            Perc is an unavoidably unsafe product. In Stone v. Smith, Kline
            & French Laboratories, 447 So.2d 1301 (Ala.1984), this Court,
            adopting comment k to Section 402A of the Restatement
            (Second) of Torts, (1965) at an unavoidably unsafe product,
            when properly prepared and accompanied by proper directions


                                            8
                  and warnings, is not “defective” or “unreasonably dangerous”
                  under Alabama's Extended Manufacturer's Liability Doctrine.8

                  The Stone case involved the drug Thorazine. Comment k to
                  Section 402A has most often been applied in drug cases;
                  however, it has also been applied in cases involving other
                  products: Racer v. Utterman, 629 S.W.2d 387 (Mo.App.1981)
                  (a surgical drape), appeal dismissed, cert. denied, Racer v.
                  Johnson & Johnson, 459 U.S. 803, 103 S.Ct. 26, 74 L.Ed.2d 42
                  (1982); Daniels v. Combustion Engineering, Inc., 583 S.W.2d
                  768 (Tenn.App.1978) (asbestos installation); McMichael v.
                  American Red Cross, 532 S.W.2d 7 (Ky.1979) (blood); McKee
                  v. Moore, 648 P.2d 21 (Okla.1981) (intrauterine device).

                  Because there are many similarities between this case and these
                  other Section 402A, comment k cases, it seems reasonable to
                  extend comment k to an effective dry cleaning solvent such as
                  perc. Each involves the distribution of a product that, no matter
                  how carefully manufactured or used, can conceivably cause
                  physical injury. Each involves a commercial situation in which
                  the identity of the ultimate user of the product is unknown to
                  the manufacturer. Each involves a professional “middleman”
                  between the manufacturer and the ultimate user, a middleman
                  who is by training, experience, and instruction familiar with the
                  risks inherent in the use of the product. And each involves a
                  manufacturer who has extended adequate warnings regarding
                  product risks to the middleman.

         At least one other Court has held that Comment k applies to medical devices,

as opposed to prescription drugs.9 This Court finds that Comment k is reflects the

law in Alabama and applies to Defendant’s pelvic mesh device. Plaintiff’s claims


8
  Comment k reads as follows:
“Unavoidably unsafe products. There are some products which, in the present state of human knowledge, are quite
incapable of being made safe for their intended and ordinary use. ... Such a product, properly prepared, and
accompanied by proper directions and warning, is not defective, nor is it unreasonably dangerous. ... The seller of
such products, again with the qualification that they are properly prepared and marketed, and proper warning is given,
where the situation calls for it, is not to be held to strict liability for unfortunate consequences attending their use,
merely because he has undertaken to supply the public with an apparently useful and desirable product, attended with
a known but apparently reasonable risk.”
9
  Emody v. Medtronic, Inc., 238 F. Supp.2d 1291 (N.D.Ala 2003).
                                                                9
for design and/or manufacturing defect are dismissed and the Defendant’s motion is

GRANTED for these claims. To be clear, Comment k has no applicability to

plaintiffs’ failure to warn claims – those claims survive.

                         IMPLIED WARRANTY CLAIMS

      Boston Scientific claims that Plaintiffs have failed to state a claim for breach

of the implied warrant of merchantability and the implied warranty of fitness for a

particular purpose. Boston Scientific is incorrect with respect to the former, and

correct with respect to the latter.

      The implied warranty of merchantability is found in §7-2-314 Ala. Code 1975

which provides:

             Ala.Code 1975 § 7-2-314
               §7-2-314. Implied warranty: Merchantability; usage of trade;
             human blood and tissues.
                   (1) Unless excluded or modified (Section 7-2-316), a
             warranty that the goods shall be merchantable is implied in a
             contract for their sale if the seller is a merchant with respect to
             goods of that kind.

      Subsection 2(c) of that Code section provides that to be considered

merchantable, goods must be “fit for the ordinary purposes for which such goods are

used.” As the Court of Civil Appeals held, “[t]o establish his claim for breach of the

implied warranty of merchantability, plaintiffs [must] prove the existence of the

implied warrant, a breach of that warrant, and damages proximately resulting from

that breach” Tucker v. General Motors, 769 So.2d at 901 (Ala.Civ.Appl. 1998)



                                             10
(quoting Barrington Corp. v. Patrick Lumber Co., 447 So.2d 785, 787

(Ala.Civ.Appl. 1984) (internal quotations omitted).

         Plaintiff’s complaint alleges that Boston Scientific designed, manufactured,

marketed, packaged and labeled the Advantage Fit device implanted in Mrs.

Gunter.10 The complaint specifies the defects in the Advantage Fit, including that it

did not “perform as intended” due to its utilization of polypropylene mesh, the

placement of the mesh transvaginally, and due to the Advantage Fit’s incompatibility

with the biomechanics of the vagina.11 There is no dispute that the Advantage Fit

was sold and implanted in the manner foreseen by Defendant.12 Finally, Plaintiffs

clearly alleged in their complaint that the Boston Scientific Advantage Fit device

was the cause of their injuries.13 Plaintiffs have sufficiently pled a claim for breach

of the implied warrant of merchantability, and the Defendant’s Motion to Dismiss is

denied on this point.

          Plaintiffs have not challenged in any way Boston Specific’s arguments

regarding their claim based on an implied warranty of fitness. In the absence of any

challenge on this point, the Defendant’s Motion is GRANTED and Plaintiff’s claims

based on the implied warranty are DISMISSED.




10
   See Exhibit A at para 5.
11
   Id. at paras 6-8.
12
   Id. at paras 46-47.
13
   Id. at paras 48-50.
                                             11
                                     EXPRESS WARRANTIES

        Boston Scientific next moves to dismiss Plaintiffs’ claim for breach of express

warranty. To maintain a breach of express warranty claim, Plaintiff must prove the

existence of an express warranty, breach of the warranty and proximate causation of

damages.14 Under Alabama law, the crux of all express warranty claims is that the

goods did not conform to the warranty.15 Boston Scientific claims that Plaintiffs do

not allege that Mrs. Gunter received an affirmation or promise from the company

concerning the Advantage Fit’s performance. She therefore could not have actually

relied on an affirmation or promise from Boston Scientific.

        In response, Plaintiff relies upon the allegations in paragraphs 5, 8, 12, 23-24

and 48-50 of the complaint as support for a properly pled breach of express warranty.

This Court’s review of these paragraphs leads it to conclude that the Plaintiff has

properly pled an express warranty claim.16

                                       PUNITIVE DAMAGES

        Defendant claims “[T]here are absolutely no facts from which the trier of fact

could plausibly infer that Boston Scientific had knowledge that its alleged actions or

failures to act would make Plaintiff’s alleged injuries likely or probable, as opposed

to merely possible.” To be entitled to punitive damages, Alabama law requires



14
   Clark v. Allied Healthcare prods., Inc., 601 So.2d 902 (Ala. 1992).
15
   Ex parte Miller, 693 So.2d 1372, 1376 (Ala. 1997).
16
   Boston Scientific further maintains that the express warranty claim fails because Plaintiffs did not give the
mandatory pre-suit notice required by Ala. Code §7-2-607(3)(1). As this is a personal injury claim, no mandatory
notice is required. Hobbs v. GMC, 134 F.Supp.2d 1277, 1285-86 (M.D. Ala.2001).
                                                            12
showing of “wantonness” on the part of a defendant, which is defined as “conduct

which is carried on with a reckless or conscious disregard of the right and safety of

others”.17

           Plaintiffs’ complaint alleged the following:

                        • Despite emerging scientific evidence that polypropylene
                          is incompatible with human tissue, Defendant continues
                          to market the Fit to the medical community. See ¶¶ 5-6.
                        • Contrary to the Defendant’s representations and
                          marketing…the Defendant’s products suffer from high
                          failure, injury, and complication rates, fail to perform as
                          intended, require frequent and often debilitating re-
                          operations, and have caused severe reversible injuries. Id.
                          ¶ 8.
                        • The Defendant has chronically underreported and
                          withheld information about the propensity of Defendant’s
                          Pelvic Mesh Products to fail and cause injury and
                          complications, and have misrepresented the efficacy and
                          safety of the Product, through various means and media,
                          actively and intentionally misleading the FDA, the
                          medical community, patients, and the public at large. ¶¶
                          9-10.
                        • Defendant “failed to accurately and completely inform
                          the FDA, health providers and patients.” Id. at para 11.
                        • Defendants continue to mislead the public into believing
                          their products are safe and effective. Id.

           In this Court’s view these allegations sufficiently plead wantonness on the part

of Boston Scientific, and adequately state a claim for punitive damages under

Alabama law.




17
     Ala. Code §6.11.20(b)(3).
                                                    13
                             LOSS OF CONSORTIUM

      Defendant asserts that Lonnie Gunter’s Loss of Consortium claim fails as a

matter of law and must be dismissed because it is a derivative claim based on Zelda’s

direct claims in this litigation. Defendant argues that since all of the Plaintiffs’ direct

claims fail, the derivative loss of consortium claim must be dismissed. Because at

least some of the underlying direct claims survive as a matter of law, Plaintiffs’

derivative loss of consortium claim also survives at this stage.

      IT IS SO ORDERED.

                                                        /S/ Francis J. Jones, Jr.
                                                       Francis J. Jones, Jr., Judge


cc:   File&ServeXpress




                                               14